DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 6/27/22 as being acknowledged and entered.  By this amendment claims 1-15 are pending and claim 10 is withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (USPGPub 2017/0207226).
Claim 1:  Lee teaches (Fig. 1A) a semiconductor memory device comprising: a first source layer (3); a second source layer (13,14) on the first source layer; a stack structure (ST) over the second source layer; and a conductive common source line (22/21) penetrating the stack structure, wherein the second source layer includes a protective layer (14) in contact with the conductive common source line (22/21) and a conductive layer (13) surrounding the protective layer (14), wherein the conductive common source line has a portion in contact with the conductive layer (13) of the second source layer between a bottom of the conductive common source line and the protective layer.  
Claim 5:  Lee teaches (Fig. 1A) the stack structure includes insulating patterns (17) and gate patterns (16) alternately stacked with each other.  
Claim 8:  Lee teaches (Fig. 1A) a semiconductor memory device comprising: a stack structure (ST) including insulating patterns (17) and gate patterns (16) alternately stacked with each other; a first source layer including a conductive layer (13) and a first protective layer (14) in the conductive layer; a channel structure (19) penetrating the stack structure, the channel structure being connected to the first source layer; and a conductive common source line (22/21) penetrating the stack structure, the conductive common source line being in contact with the first protective layer, wherein the conductive common source line has a portion (22) in contact with the conductive layer of the first source layer (13) between a bottom of the conductive common source line (22/21) and the first protective layer (14).  
Claim 9:  Lee teaches (Fig. 1A) the conductive layer includes a first cavity, wherein the first protective layer is formed in the first cavity.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USPGPub 2017/0207226), as applied to claims 1 and 11 above, and further in view of Howder et al. (US PGPub 2021/0193675).
Regarding claim 2, as described above, Kwak substantially reads on the invention as claimed, except Kwak does not teach an upper surface, a lower surface, and a first sidewall of the protective layer is in contact with the conductive layer.  Howder teaches an upper surface, a lower surface, and a first sidewall of the protective layer is in contact with the conductive layer.  Howder teaches an upper surface, a lower surface, and a first sidewall of the protective layer (62) is in contact with the conductive layer (58) to help fill the voids formed by the manufacturing process [0088].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the protective layer taught by Lee to have had an upper surface, a lower surface, and a first sidewall of the protective layer is in contact with the conductive layer to help fill the voids formed by the manufacturing process [0088] as taught by Howder.  
Claim 3:  Lee teaches a second sidewall of the protective layer is in contact with the common source line (Fig. 1A).  
Claim 4:  Howder teaches the protective layer includes a material having an etch selectivity with respect to oxide, nitride, and poly-silicon [0088].  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USPGPub 2017/0207226), as applied to claim 1 above, and further in view of Kim et al. (US PGPub 2020/0411536).
Regarding claim 6, as described above, Lee substantially reads on the invention as claimed, except Lee does not teach the conductive layer includes: an upper portion covering an upper surface of the protective layer; a lower portion covering an lower surface of the protective layer; andPage 4 of 6U.S. Serial No.: 16/883,721PATENTDOCKET: PA4096-0 a sidewall portion covering a first sidewall of the protective layer, wherein the upper portion of the conductive layer includes a buffer pattern in contact with the common source line. Kim teaches the conductive layer (160) includes: an upper portion covering an upper surface of the protective layer (160b); a lower portion covering an lower surface of the protective layer; andPage 4 of 6U.S. Serial No.: 16/883,721PATENTDOCKET: PA4096-0 a sidewall portion covering a first sidewall of the protective layer, wherein the upper portion of the conductive layer includes a buffer pattern (106/180) in contact with the common source line to provide support while manufacturing the conductive layer [0028-0029].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the protective layer taught by Kwak to have had the conductive layer includes: an upper portion covering an upper surface of the protective layer; a lower portion covering an lower surface of the protective layer; andPage 4 of 6U.S. Serial No.: 16/883,721PATENTDOCKET: PA4096-0 a sidewall portion covering a first sidewall of the protective layer, wherein the upper portion of the conductive layer includes a buffer pattern in contact with the common source line to provide support while manufacturing the conductive layer [0028-0029].  
Claim 7:  Kim teaches the buffer pattern includes silicon oxide [0047].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a deep trench contact (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).

Allowable Subject Matter
Claims 11-15 are allowed
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious all the limitations in independent claim 11 specifically the second source layer comprising a protective layer surround by a conductive layer and a buffer patter in the conductive layer as well as the buffer pattern not extending through the conductive layer past the protective layer.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814